         Case: 4:21-cr-00075-MTS-NCC Doc. #: 5 Filed: 02/03/21 Page: 1 of 3 PageID
                                                                                 I #:ILED
                                                                                       7
                                                                                                                     !
                                                                                                                     !

                                          UNITED STATES DISTRICT COURT                                       ~E - 3 2021
                                          EASTERN DISTRICT OF MISSOURI                               l!J. SJ !STRICT COURT
                                                EASTERN DIVISION                                   EASTE.RNI DISTRICT OF MO
                                                                                                            I T.LOUIS
                                                                                                                     I


         UNITED STATES OF AMERICA,                             )                                                     !
                                                               )
         Plaintiff,                                            )                                                     I
                                                               )            4:21CR0007 MTS/NCC                       I
         v.                                                    ) No.
                                                               )
         MALIK COLEMAN,                                        )
                                                               )
         Defendant.                                            )

                              MOTION FOR PRETRIAL DETENTION AND HEARING

              Comes now the United States of America, by and through its Attorneys, SAYLER          t' F                     EMING,

        United States Attorney for the Eastern District of Missouri, and Jennifer Szczucinski, Assis~a?t, United

        States Attorneys for said District, and moves the Court to order the Defendant detained peJdi~g !trial, and
                                                                                                                 I       I
                                                                                                                 .I
                                                                                                        I
        further requests that a detention hearing be held three (3) days from the date of the Deflndrt•s initial

        appearance before the United States Magistrate pursuant to Title 18, United States Code, §131;4 , et seq.

              As and for its grounds, the United States of America states as follows:                   1        ·

                1.        The Defendant is ch~rged with being a felon in possession of one or mate fa arms, in
                                                                                                                         1
        violation of 18 U.S.C. § 922(g), an offense for which a maximum ten years imprisonmenl is; p escribed
                                              '                         •                                    I               )




        under Title 18.

                2.        According to the St. Charles Police Department and the Bureau of Alcqhol,                          obacco,

/   , Firearms and Explosives (ATF), on May 13, 2020, the J:?efendant and his significant other Jeni t; Kevin; s
    -                                                                                               I        :
        Guns in St. Charles, Missouri. Coleman's significant other purchased an ATI, model Omni, 5.56mm

        pistol. Surveillance video from the store reflects tha;t the Defendant was actively involved Joie pu.rchase

    of the firearm. The Defendant spoke with an empl.oyee, pointed toward firearms in the lstJe handled

    firearms, and talked to his significant other while they each held firearms, before settlilg            LliI the ATI
                                                                                                             I
    firearm. The Defendant's sign,ificant other did the paperwork and paid for the ATI firearm. ·:uteillance

    video also showed the Defendant appeared to pick out additional firearm magazines, which hi~ s 'gnificant




                                                                                                    '       ----~--------·-------
  Case: 4:21-cr-00075-MTS-NCC Doc. #: 5 Filed: 02/03/21 Page: 2 of 3 PageID #: 8


 other purchased. St Charles Police officers pulled over the vehicle the Defendant's signifijanj ther was

 driving for committing a traffic violation, a short distance from Kevin's Guns. While spefJg with the

 Defendant and his significant other, th~ officers observed the ATI firearm and subsequently! ob~orved that

 a Glock 9mm firearm was located in the vehicle. The Defendant told the officers that the AiTt firearm
                                                                                             Ir           i,
 was meant to be a "house gun" and would be kept in a closet in the home in which he and his 'significant ,

 other resided. The Defendant also discussed his criminal history with the officers, includijg tu fa~t that

 he was currently on probation. The officers released the Defendant and his significanJ ot~ .r with a

 warning, but notified ATF that they were concerned the ATI firearm was a "straw purchasL" :

        3.      After additional investigation, ATF executed a search warrant at the Defldil .and his
                                                                .                            I        .
 signifi~t other's home, located at 833 Riv~rtrail Court, Apartment 301, Saint Louis, MissL i, within

 the Eastern District of Missouri. ATF agents located the following items in the home:     j) !ltck 9mm
. pistol, loaded with fifteen rounds of ammunition (the same Glock pistol observed on Ma 13, f020); 2)
                                                                                             1
 Taurus 9mm pistol, loaded with twelve rounds; 3) ATI, model Omni, 5.56mm pistol (same ~TI pistol     1




purchased and observed on May 13, 2020); 4) Glock 9mm magazine, loaded with twentyjsiJ lunds; 5)

Taurus 9mm magazine, loaded with ten rounds; 6) 2 magazines for the AT! pistol; 7) 21~ ~ounds of
                                                                                         I : I
various caliber ammunition; 8) suspected marijuana and paraphernalia; 8) digital photograph~ ~eflecting

the Defendant holding the ATI pistol and the Glock pistol, with a high capacity magazilne.~                    Iuring an
                                                                                                  l
                                                                                                  '
interview with the Defendant, he admitted handling the firearms, stating that he loaded the ATI pistol, as
                                                                                                  I

his significant other was unable to do so.

        4.         The Defendant's criminal history reflects that he has multiple felony co vi¢fons

including, but not limited to, the following:

        •    14SL-CR0944 l, State of Missouri v. Malik Coleman
                Guilty Plea/Sentence Date:      April 23, 2015/June 8, 2015
                               Count One:       Robbery in the First Degree
                               Count Two:       Robbery in the First Degree
                               Count Three:     Robbery in the First Degree
                               Sentence:        15 years pursuant to Mo. Rev. St.§ 559.11,
 Case: 4:21-cr-00075-MTS-NCC Doc. #: 5 Filed: 02/03/21 Page: 3 of 3 PageID #: 9


           •   14SL-CR05055, State ofMissouri v. Malik Coleman
                  Guilty Plea/Sentence Date:      April 23, 2015/June 8, 2015
                                 Count One:       Robbery in the First Degree                               ,
                                 Sentence:        15 years pursuant to Mo. Rev. St.§ 559.11                 :
                   .                                                                           I            :
      5.          At the time of the instant offense, the Defendimt was still on probation for tis!c nviction

in Cause Nos. 14SL-CR09441 and 14SL-CR05055. A review of the police reports assooiatL with the

Defendant's prior con~ictions indicates that when law enforcement attempted to stop the Dlfe~dj nt while
                                                     .                                                  !.          .

investigating one of the incidents, the Defendant fled from the officers.                               I
                                                                                                        I

                                                                                                        i
      6.          There is a serious risk that the Defendant will flee, given the Defendant's h1std                 of flight

from law enforcement and his failure to comply with supervision while on probation, anb tJe potential

sentence the Defendant faces in this case. The United States believes the Defendant ma)-1 b~ an Armed
                                                                                               1




                                                                                  ·•
                                                                                    ,
                                                                                               1
                                                                                                        i
                                                                                                        I
                                                                                                                I
Career Criminal, based. on the nature of his criminal history. As such, the Defen_dant ma~ te facing

significant punishment.                                                                                 i
                                                                                                        I
                                                                                                                I
                                                                                                                '
                                                                                                        '       I
                                                                                                        i       I
      7.         The Defendant's criminal history and the nature and circumstances of the offen;s~ charged, ·
                                                                                               I        i       I
reflect that there is a serious danger to the community that would be posed by the defendarit'k release.

Furthe~, there are no conditions or combination of conditions that will reasonably assure tlje     I+ndant' s
appearance as required.                                                                                 !       I
                                                                                                        I ;
      WHEREFORE, the United States requests this Court to order the Defendant detained p*iqr to trial,

~nd further to order a detention hearing three (3) days from the date of the Defendant's initij 1lphearance .
                                                                                                        .I

                                                          Respectfully submitted,

                                                          SAYLER A.· FLEMING
                                                          United States Attorney


                                                         Isl Jennifer Szczucinski
                                                         JENNIFER SZCZUCINSKI, #569d6MO
                                                         Assistant United States Attorney [                     i


                                                                                                   '!



                                                                                                                         /
